Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Allowable Subject Matter
The indicated allowability of claims 14 & 15 is withdrawn in view of the new rejections in view of Miroslava.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 13-15, 18 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miroslava et al (CS 198844) (hereinafter Miroslava).
Regarding claim 1, Miroslava discloses a collapsible table comprising: a central strut (9); at least three legs (1) in communication with the central strut (Figs. 1-2); and a table top (7) supportable by the central strut and legs (Fig. 1); wherein a plurality of the legs are pivotally connected to the central strut (at 11); the collapsible table having a first state (Fig. 1) and a second state (Fig. 2) wherein, in the first state each pivotally connected leg is pivotally extended for supporting the table top perpendicular to the legs and in the second state the pivotally connected legs are pivotally retracted such that each pivotally connected leg is closer to parallel with the central strut, the table top fitting within a space defined on three sides by the central strut and legs (Fig. 2 shows the table top above strut 9 in in between the legs).    
Regarding claim 2, Miroslava discloses a collapsible table whereby, in the second state, each pivotally connected leg is parallel or substantially parallel with the central strut (Fig. 2).
Regarding claim 3, Miroslava discloses a collapsible table wherein a pair of legs (1) are pivotally connected at or adjacent to a first end of the central strut (Fig. 2).
Regarding claim 4, Miroslava discloses a collapsible table wherein the collapsible table comprises a second pair of legs (1) pivotally connected at or adjacent to a second end of the central strut (Fig. 2).
Regarding claim 5, Miroslava discloses a collapsible table wherein each pair of legs pivots about a common axis (Figs. 1-2).
Regarding claim 6, Miroslava discloses a collapsible table wherein the pivotal connection of each pivotally connected leg allows rotation through an angle of at least 20 degrees, at least 30 degrees, or at least 45 degrees (Figs. 1-2).
Regarding claim 7, Miroslava discloses a collapsible table wherein the space is bounded by the central strut and at least two of the legs (Fig. 2). 
Regarding claim 10, Miroslava discloses a collapsible table wherein each pivotally connected leg is connected to the central strut by a hinge (at 11).
Regarding claim 13, Miroslava discloses a collapsible table wherein the table top is releasably attachable to the central strut and/or legs, in the first state (Fig. 1).
Regarding claim 14, Miroslava discloses a collapsible table wherein the table top is releasably attachable by way of at least one protrusion (6) receivable in at least one corresponding depression (5), each protrusion being located on one of an underside of the table top and an upper side of the central strut or legs, each corresponding depression being located on the other of the underside of the table top and the upper side of the central strut or legs (Fig. 2).
Regarding claim 15, Miroslava discloses a collapsible table wherein one or more protrusions or legs depressions are located at or adjacent to an outermost extent of each leg (Fig. 2).
Regarding claim 18, Miroslava discloses a collapsible table whereby, in the second state, the table top is within the space (Fig. 2).
Regarding claim 19, Miroslava discloses above in the rejection of claim 1 the method as claimed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miroslava.  
Regarding claim 11, Miroslava discloses the collapsible table as claimed.  Miroslava does not teach a collapsible table wherein each pivotally connected leg has a thickness equal to or less than 50% of the thickness of the central strut.  It would have been an obvious matter of design choice to modify Miroslava wherein each pivotally connected leg has a thickness equal to or less than 50% of the thickness of the central strut, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Regarding claim 16, Miroslava discloses a collapsible table wherein the table top is formed as one piece (Fig. 1, the examiner is defining the tabletop as one of 7).  Miroslava does 
Regarding claim 17, Miroslava discloses a collapsible table wherein the table top is foldable (the examiner is defining the tabletop as both of 7).  Miroslava does not disclose the thickness of the table top in a folded state being less than or equal to the thickness of the central strut.  It would have been an obvious matter of design choice to modify Miroslava wherein the thickness of the table top in a folded state being less than or equal to the thickness of the central strut, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Claims 1-13 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US patent 9,950,728) (hereinafter Weiser) in view of Wiygul, Jr. (US patent 4,974,526).
Regarding claim 1, Weiser discloses a collapsible table comprising: a central strut (14); at least three legs (106, 108, 110, 112) in communication with the central strut (Fig. 5); and a table top (102) supportable by the central strut and legs; wherein a plurality of the legs are pivotally connected to the central strut (at 120); the collapsible table having a first state (Fig. 1) and a second state (Fig. 14) wherein, in the first state each pivotally connected leg is pivotally 
Weiser does not disclose the table top fitting within a space defined on three sides by the central strut and legs.  Wiygul, Jr. teaches a table top (11) fitting within a space defined on three sides by a central strut (14a) and legs (13a) (Fig. 2).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Weiser such that the table top can fit within a space defined on three sides by the central strut and legs in view of Wiygul, Jr’s. teaching, because this arrangement would have replaced one known configuration with another known configuration.   
Regarding claim 2, Weiser, as modified, teaches a collapsible table whereby, in the second state, each pivotally connected leg is parallel or substantially parallel with the central strut (Fig. 14).
Regarding claim 3, Weiser, as modified, teaches a collapsible table wherein a pair of legs (110, 112) are pivotally connected at or adjacent to a first end of the central strut (Fig. 14).
Regarding claim 4, Weiser, as modified, teaches a collapsible table wherein the collapsible table comprises a second pair of legs (106, 108) pivotally connected at or adjacent to a second end of the central strut.
Regarding claim 5, Weiser, as modified, teaches a collapsible table wherein each pair of legs pivots about a common axis (at 120).
Regarding claim 6, Weiser, as modified, teaches a collapsible table wherein the pivotal connection of each pivotally connected leg allows rotation through an angle of at least 20 degrees, at least 30 degrees, or at least 45 degrees (Fig. 1).
Regarding claim 7, Weiser, as modified, teaches a collapsible table wherein the space is bounded by the central strut and at least two of the legs (Fig. 14) (Wiygul, Jr.: Fig. 2).
Regarding claim 8, Weiser, as modified, teaches a collapsible table in which the space is bounded by a line joining two ground-contacting ends of the legs (Fig. 14).
Regarding claim 9, Weiser, as modified, teaches the collapsible table as claimed.  Weiser, as modified, does not teach a collapsible table in which the space is bounded by a line joining points representing the extension of the legs beyond two ground-contacting ends of the legs by not more than 10% or 5% or 2.5% of the length of the legs from the central strut.  It would have been an obvious matter of design choice to modify Weiser, as previously modified, in which the space is bounded by a line joining points representing the extension of the legs beyond two ground-contacting ends of the legs by not more than 10% or 5% or 2.5% of the length of the legs from the central strut, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Regarding claim 10, Weiser, as modified, teaches a collapsible table wherein each pivotally connected leg is connected to the central strut by a hinge (120).
Regarding claim 11, Weiser, as modified, teaches the collapsible table as claimed.  Weiser, as modified, does not teach a collapsible table wherein each pivotally connected leg has a thickness equal to or less than 50% of the thickness of the central strut.  It would have been an obvious matter of design choice to modify Weiser, as previously modified, wherein each pivotally connected leg has a thickness equal to or less than 50% of the thickness of the central strut, since such a modification would have involved a mere change in the size of a component.  
Regarding claim 12, Weiser, as modified, teaches a collapsible table wherein each pivotally connected leg has a first portion which pivotally extends in a common plane with the central strut and a second portion which extends in a direction perpendicular to the common plane (Fig. 5).
Regarding claim 13, Weiser, as modified, teaches a collapsible table wherein the table top is releasably attachable to the central strut and/or legs, in the first state (Wiygul, Jr.: Fig. 2).
Regarding claim 16, Weiser, as modified, teaches a collapsible table wherein the table top is formed as one piece (Fig. 5).  Weiser, as modified, does not teach the thickness of the table top being less than or equal to the thickness of the central strut.  It would have been an obvious matter of design choice to modify Weiser, as previously modified, wherein the thickness of the table top being less than or equal to the thickness of the central strut, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Regarding claim 17, Weiser, as modified, teaches a collapsible table wherein the table top is foldable, the thickness of the table top in a folded state being less than or equal to the thickness of the central strut.  Since applicant did not traverse the examiner taking OFFICIAL NOTICE that foldable table tops are common and well known in the art this has become admitted prior art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Weiser, as previously modified, wherein the table top is foldable, because this arrangement would have replaced one known tabletop with another known tabletop.  
 Regarding claim 18, Weiser, as modified, teaches a collapsible table whereby, in the second state, the table top is within the space (Wiygul, Jr.: Fig. 2).
Regarding claim 19, Weiser, as modified, above in the rejection of claim 1, teaches the method as claimed.  
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that there is no motivation to replace one working configuration with a second, different configuration because Weiser already solved the problem, the examiner disagrees.   When Weiser is modified to include the folding/storage structure of Wiygul this is an example of simple substitution of one known element for another to obtain a predictable result.  
Regarding applicant’s argument that even if Wiygul was combined with Weiser, their resulting configuration would not disclose what is claimed because of the fourth side of the table not bordered by central strut or legs, the examiner disagrees.  The claims make no mention if this fourth side of the table thus the combination of Weiser and Wiygul teaches the claimed limitation of the table top fitting within a space defined on three sides by the central strut and legs.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637